 MARQUETTE CEMENT MANUFACTURING CO.549Marquette Cement Manufacturing Company and Wil-liam N. Underwood and Donald Ray Cundall. Cases26-CA-5060-1 and 26-CA-5060-2July 28, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERS FANNINGAND JENKINSOn September 19, 1974, Administrative Law JudgeAlvin Lieberman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.'Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief,and has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ularly, the principal questions for decision are as follows:1.Was the Strike at Respondent's plant protected by theAct?2.Assuming that the strike referred to in the foregoingquestion was unprotected, did Respondent condone theparticipation therein ofWilliam Underwood and DonaldCundall, who were employees of Respondent at the time?3.Did Respondent violate Section 8(a)(1) and (3) of theAct by discharging Underwood and Cundall?Upon the entire record,3 upon my observation of thewitnessesand their demeanor while testifying, and havingtaken into account the arguments made and the briefs sub-mitted," I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent, a corporation, is engaged at Nashville, Ten-nessee, in the manufacture of cement. During the year end-ing onApril 30, 1974, Respondent purchased products val-ued at in excess of $50,000 from vendors located outsidethe State of Tennessee. Accordingly, I find that Respon-dent is engaged in commerce within the meaning of the Actand that the assertion of jurisdiction over this matter by theNational Labor Relations Board (Board) is warranted.Siemons Mailing Service,122 NLRB 81, 85 (1958).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent,MarquetteCementManufacturing Company, Nashville, Tennessee, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order.iRespondent's request for oral argument is hereby denied since the rec-ord, the exceptions,and the brief adequately present the issues and positionsof the parties.DECISIONSTATEMENT OF THE CASEALVINLIEBERMAN,Administrative Law Judge: The hear-ing in this proceeding,withall parties except theChargingParties represented,was heldbeforeme inNashville, Ten-nessee,on July 16 and 17, 1974, upon the GeneralCounsel's complaintdatedMay 13, 1974.1and Re-spondent'sanswer.In general the issues litigated werewhetherRespondent violated Section 8(a)(1) and(3) of theNational LaborRelationsAct, as amended, (Act) .2 Partic-1The complaintwas issuedpursuantto charges and amended chargesfiled between April II and May 13, 1974, by William Underwood andDonald Cundall.11.THE LABORORGANIZATION INVOLVEDUnited Cement, Lime and Gypsum WorkersInterna-tionalUnion, Local 80 (Union),isa labor organizationwithin themeaning ofSection 2(5) of the Act.III. INTRODUCTIONBriefly, this case is concerned with Respondent's dis-charge of two employees, William Underwood and DonaldCundall, following their participation in a strike atRespondent's plant. The General Counsel contends thatthe employment of Underwood and Cundall was terminat-2 In pertinent part these sectionsprovide.Sec. 8(a) It shall be an unfair laborpractice for an employer-(1) to interfere with, restrain,or coerce employeesin the exercise ofthe rights guaranteed in section 7,(3) by discrimination in regard to hire or tenure of employment orany term or conditionof employmentto encourage or discourage mem-bership inany labororganization.. .Sec. 7,insofar as relevant,states:Sec. 7 Employees shall have theright to self-organization, to form.join,or assist labor organizations,to bargaincollectivelythrough repre-sentativesof their ownchoosing,and toengage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection..3Errors in the transcript have been noted and corrected.4 Although all the arguments of the General Counsel and Respondentand the authorities cited by them,whether appearing in their briefs or madeorally at the hearing,may not be discussed in this Decision,each has beencarefully weighed and considered. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDed byRespondent because they did so. The General Coun-sel takes no position regarding the nature of the strike. Ifthe strike was protected,he argues,then the discharges ofUnderwood and Cundall for having taken part in it was,on well-settled principles,violative of Section 8(a)(1) and(3) of the Act. On the other hand, the General Counsel'sargument continues,if the strike was unprotected,the dis-charge of Underwood and Cundall for having engaged insuch a strike was likewise violative of the Act because theirparticipation in it was condoned by Respondent.Although contending that the strike was illegal as well asunprotected, Respondent claims that it played no part inthe discharge of Underwood and Cundall. Rather, Respon-dent asserts,Underwood and Cundall, temporary employ-ees, were dismissed,as its lawyer stated at the opening ofthe hearing,"becausethey didn'tmeasure up on the basisof ability and initiative, primarily initiative, to . . . othertemporary employees" who were retained by Respondent.Countering the General Counsel's condonation argument,Respondent urges, on brief, "that participation in an illegalstrike-as opposed to a strike which is merely unprotect-ed-cannotbe legally condoned."IV. PRELIMINARY FINDINGS AND CONCLUSIONS 5A. The Collective-BargainingContractsIn addition to its plant in Nashville,where the eventswith which this proceeding is concerned occurred,Respon-dent has plants in other cities. Several of Respondent'splants,including the one at Nashville,are covered by col-lective-bargaining contracts betweenRespondent andUnited Cement, Lime and Gypsum WorkersInternationalUnion, AFL-CIO (International), of which the Union is anaffiliate.Thereis also a supplemental collective-bargainingagreement between Respondentand the Unionrelating toRespondent's Nashville plant.Set forth below are the material provisions of the fore-going agreements.1.Agreement between Respondent and International 6ARTICLE IV-EMPLOYMENT AND SENIORITY RIGHTSSection 1. The Company will at all times have avail-able to the Committee for inspection, upon request, alist of employees in the order of their last date of em-ployment or seniority. New employees shall be consid-ered probationary employees for the first thirty (30)calendar days. Probationary employees may be laidoff or discharged at the discretion of the Company.After thirty (30) calendar days within 12 months, thenames of such employees shall be placed on the se-niority list in order of date hired.S The purpose of these findings is to furnish a frame of reference withinwhich to consider the facts relating to Respondent's alleged unfair laborpractices and the conclusions to which they may give rise.To the extent thatthe contentions of the parties relate specifically to the findings made herethey will be treated here,although they,as well as the findings, may againbe considered in other contexts.6G.C Exh 8.ARTICLE VI-WORKING CONDITIONSssSection12.All productionand maintenance workcustomarily performed by the Company in its ownplant and quarries and/or mines and with its own em-ployees shall continue to be performed by the Compa-ny with its own employees.The intent of paragraph I above relative to "sub-contracting" is: The Company will not contract forproduction or maintenance work customarily per-formed by its own employees so long as the Companyhas the facilities and equipment and available trainedpersonnel to properly perform the work required.Paragraph 1 above does not apply to new construc-tion or to construction involved in major modificationwork.The Companyagrees tonotify the Local Union inwriting with a copy to the International or DistrictRepresentative who services the Local Union, sent byregistered mail, at least fourteen(14) days in advanceif reasonably possible, and to meet with the Union,upon requestby the Union,for explanation of the rea-sons (Company does not have the facilities and/orequipment and/or available trained personnel toproperly perform the work required and/or the workisnew construction work or major modification con-struction work) causing the Company to decide tocontract any production and maintenance work.sARTICLE XIV-HANDLING OF COMPLAINTSIt ismutually agreed and understood that should anydifferences arisebetween the Company and any of itsemployees out of misunderstanding,misrepresentationormisapplication of the various provisions of theAgreement,adjustment of such differences shall behandled in accordance with the grievance procedureoutlined in the appropriate Local SupplementalAgreement.2.Agreement between Respondent and the Union 7ARTICLE If.MEETINGS AND EMPLOYEE REPRESENTATIONThe Management of the Company will willingly meet,at any time that will not interfere with plant opera-tions,with properly delegated representatives of itsemployees for the purpose of discussing rates, hours,working conditions or such grievance as may arise un-der the provisions of this Agreement.In order to discuss intelligently any matter arisingour of this Agreement as to wages,hours,and workingconditions,and to handle any grievance which might7G.C. Exh 9. MARQUETTE CEMENT MANUFACTURING CO.551arise in the plant or quarry, the employees shall berepresented by a committee to be known as the UnionCommittee, composed of five (5) employees.ARTICLE III.EMPLOYMENT AND SENIORITY RIGHTSA. Seniority shall prevail in each department andshall not be affected by temporary layoffs during slackperiods, and employees absent from work due to ill-ness shall retain their seniority until mutually agreedotherwise between the Company and the Union. How-ever, any employee detained from work on account ofillness or any other reason, shall notify the foreman assoon as possible.E. When it becomes necessary to increase the work-ing force, those employees laid off shall be offeredreemployment in the order of their seniority in theirrespective departments before any new men are em-ployed, providing said employees are qualified.****ARTICLE VI.HANDLING OF COMPLAINTSthe past had been painted by Respondent's employees. Ac-cordingly, pursuantto its agreementwithInternational,Respondent, on February 27, 1974,8 notified the Unionthat "in the near future . . . we may find it necessary topaint the kiln"; that "we do not have the necessary equip-ment nor sufficientqualified available trained personnel toproperly do this work"; and that, therefore, "it will be con-tracted out if the operating condition dictatesthe necessi-ty."9At about the same time Respondent invited contrac-tors to submit bids for the work involved.On March 12, William Penley, Respondent's plant man-ager,and the Union Committee (Committee) discussed thereasons causingRespondent to consider having a contrac-tor paint the kiln. Because the Committee was of the opin-ion that the kiln should be painted by Respondent's em-ployees, Penley agreed to defer a final decision on thematter pending further consultation with Respondent's of-ficers.Several days later a contractor from whom a bid for thekiln painting had been solicited asked Penley for permis-sion to come into Respondent's plant to conduct a test tobe used as the basis for the submission of a bid. Penleygranted the contractor's request, but did not notify the*Union that he had done so.Before there shall be suspensionof work bystrike,lockout or otherwise, any grievance shall be handledbetween the Management of the Company and theUnion Committee in the following manner.A. All complaintsamong the employees arising outof misunderstanding,misinterpretation or applicationof the various provisions of this Agreement shall bediscussed first by the aggrieved employee with theforeman in charge. Failing to obtain a satisfactory set-tlement,the employee shall submit the complaint tothe Union Committee. In the event the Union Com-mittee decides that the complaint has merit,the com-plaint shall within five (5) days after the foreman'sdecision be submitted to the Plant Manager in writing.Within five (5) days of the filing of such complaintwith the Plant Manager he will advise the Union Com-mittee of the Company's position in regard to thecomplaint. Should the Union Committee consider theCompany's position unsound, the complaint shall bereferred to the officers of the Union who may, in theirdiscretion, discuss the matter with the Company's VicePresident of Industrial Relations or his representativenot later than ten (10) days following the PlantManager'sdecision.If a settlement cannotbe reachedin this manner,the matter may be referred to a repre-sentative of the Union, the President or Chairman ofthe Local,the Plant Manager and a representative ofthe Industrial Relations Department.B. The StrikeEarly in 1974 Respondent had under consideration theretention of an outside contractor to paint its kiln, which inOn March 21 the contractor entered Respondent's prem-ises to make the test. Not having been informed that thecontractor was in the plant for this purpose and being ofthe opinion that he was there to paint the kiln, the Union,without invoking the grievance procedure set forth in itscontract with Respondent, struck Respondent.Among those who participated in the strike were Wil-liam Underwood and Donald Cundall, temporary employ-ees whose later discharge is alleged in the complaint ashaving been violative of Section 8(a)(1) and (3) of the Act.Several other temporary employees, who were hired atabout the same time as were Underwood and Cundall, didnot participate in the strike.The strike was short-lived, lasting only 1 day. On thefollowing day all striking employees returned to work.Respondent argues that the strike was unprotected.1° Iagree.There is no contention that the strike was caused by anunfair labor practice committed by Respondent. I I Accord-ingly, the Union's failure to resort to the grievance proce-dure contained in its contract with Respondent 12 beforestrikingdeprived the strike of the Act's protection.HayesCoal Co., Inc.,197 NLRB 1162 (1972);W. L. Mead, Inc.,113 NLRB 1040, 1042-43 (1955).13I find, therefore, that the strike called by the Union with-out first invoking the grievance procedure provided for in8All dates hereinafter mentioned without statinga yearfallwithin 1974.9 G.C Exh. 3.10As noted in the introductory portion of this Decision,the GeneralCounsel takes no position concerning the nature of the strike.11Even had the strike been so caused,in the circumstances of this casethe conclusion that the strike was unprotected would still be required.Mrd-West Metallic Products, Inc,121 NLRB1317, 1319-20 (1958).12G.C. Exh. 9, art. VI.13 InLocal 174,Teamsters,Chauffeurs,Warehousemen& Helpers of Ameri-ca V.LucasFlour Co.,369 U.S. 95, 105 (1962), the Supreme Court citedMeadwith approval. 552DECISIONSOF NATIONALLABOR RELATIONS BOARDits agreement with Respondent was an unprotected strike.Respondent contends that the strike was not only unpro-tected, as I have found, but also unlawful. This position istaken by Respondent to bolster its argument that the con-donation doctrine cannot be applied to an illegal strike.To establish the strike's illegality Respondentassertsthat it was instituted by the Union in support of its sugges-tion that the kiln painting work be done by Respondent'semployees rather than by employees of an outside contrac-tor, and that thereby the strike fell within the proscriptionof Section 8(b)(4)(D) of the Act.14 In the circumstances ofthis case, however, a judgment that the strike was outlawedby Section 8(b)(4)(D) is unnecessary. For, even were I tofind that the strike was unlawful, as Respondent claims,such a finding would have no effect upon my opinion, tobe set forth below, that the condonation doctrine is appli-cable here.C. Disciplinary Action Taken by Respondent AgainstEmployees Participating in the StrikeOn March 25, 1974, John Gaffney and William Penley,respectively Respondent's vice president and plant manag-er,met with the Union's president, the Union Committee,and a representative of International to determine whatdiscipline should be meted out to the employees who par-ticipated in the strike.ls Before the meeting Gaffney haddecided to terminate the employment of all the strikers andso informed the representatives of the Union and Interna-tional at the outset of the meeting.16Vigorous opposition to this course of action was inter-posed by the union representatives. Bowing to this, Gaff-ney changed his position. As Gaffney put it, he "got bar-gained down"from his determination to terminate theemployment of all employees who participated in thestrike. Instead,Gaffney having been "bargained down"from his initial resolve, the discipline meted out by Re-spondent as a consequence of the strike was limited to14 Insofar as material, Sec 8(b)(4)(D) provides-Sec. 8(b) It shall bean unfairlabor practice for a labororganizationor itsagents-(4)(i) to engage in. .a strike. . .or (ii)to threaten,coerce, orrestrain any person engaged in commerce or in an industry affectingcommerce,where in either case an object thereof is(D) forcing or requiringany employerto assignparticular work toemployees in a particularlabororganization or in a particular trade,craft,or class rather than to employees in anotherlabororganization orin another trade,craft,or class, unless such employer is failing to con-form to an order or certificationof the Board determining the bargain-ing representativefor employeesperformingsuch work:.. .15The Union's president and the members of the Union Committee areemployees of Respondent and had joined the strike.1Gaffneyconveyedthis information in a somewhat euphemistic mannerAs he testified,he told the representatives of the Union and Internationalthat it was his intention"to accept the resignation of everyone who hadwalked off on the 21st."In view of what followed however, there is no doubtthat all those present at the meeting understood what Gaffney meant.sending letters of reprimand to the Union's president andto the members of the Union Committee. All other strikerswerepermitted to continue in their employment with Re-spondent without penalty.The General Counsel contends that in the foregoingmanner Respondent condoned the participation of its em-ployees, including Underwood and Cundall, in the strike ofMarch 21. In opposition Respondent argues, relying onMackay Radio and Telegraph Company, Inc.,96 NLRB 740,742-743, (1951), that the doctrine of condonation is inap-plicable here because the strike, it claims, was illegal, hav-ing been instituted in support of an object proscribed bySection 8(b)(4)(D) of the Act.It seems to me, however, that Respondent givesMackayRadioan unduly broad reading. In that case the Boardrefused to apply the condonation doctrine to participantsin a strike which, in an appropriate proceeding, would havebeen found to have been unlawful under Section 8(b)(2) ofthe Act. However, by way of limitation, the Board went onto say, with respect to the asserted condonation of the dis-charged strikers there: "We decide no more than is re-quired by the factsin this case:namely, that the employeeswho participated in theunlawfulstrike of the kind hereinfound may not invoke the protection of the Act. . . . Asthe question is not now before us, we do not decide wheth-er an employer, after permanently reinstating employeeswho participated in an unlawful strike, may subsequentlydischarge or otherwise discipline them for having engagedin such activity."Because of the limited nature of the holding inMackayRadio,the Board in a subsequent case,Union Twist DrillCo., 124 NLRB 1143, 1145-46 (1959) refused to extend itto a situation encompassing a strike for which the Unioninstitutingitmight have been found to have violated Sec-tion 8(b)(I)(A) of the Act, a section not involved inMac-kay Radio.In doing so, the Board, stressing the narrowreach ofMackay Radio,stated:The Respondent contends that because of theBoard's holding in theMackay Radiocase the doctrineof condonation is inapplicable herein. The Respon-dent argues that, as the strike and the strikers' miscon-duct on the picket line were caused or ratified by theCharging Union and therefore constituted a violationof Section 8(b)(1)(A) of the Act, the 17 discriminateeshad engagedin behavior that contravened the publicpolicy as expressed in the Act, that their conduct wassubversive of the Statute, and that the Board thereforecould not extend the protection of the Act to them.However, if it is assumedarguendothat the Union'sconduct violated Section 8(b)(1)(A),Mackay Radiowould not apply. In that case a union struck to obtainfrom the company an unlawful union-security con-tract.The Board found that the strike wasunlawfulfrom its inceptionbecause it was seeking to compel thecompany to violate Section 8(a)(3) of the Act, andwould have constituted a violation of Section 8(b)(2)of the Act if the General Counsel had preferredcharges against the union. The Board expressly ex-cluded cases involving "violence or other similar con-duct during the course of otherwise lawful, albeit not MARQUETTE CEMENT MANUFACTURING CO.553always protected concerted activity," from theMac-kayholding. The Board further held that participationin an unlawful strike did not automatically terminatethe strikers' employment relationship, and thatMac-kaydecided no more than was required by the facts inthat case: "namely, that the employees who partici-pated in the unlawful strike of the kind [therein] foundmay not invoke the protection of the Act." We believethat the limitation ofMackay Radioto the facts in thatcase was proper, and we see no reason to extend itsholding to the facts herein.In view of the self-contained limitations ofMackay Ra-dioand the Board's refusal inUnion Twist Drillto "extend[theMackay Radioholding to the facts [therein]," it is myopinion that, for the same reasons, it should not be extend-ed to the facts in this case, even on the assumption that theUnion's strike fell within the ambit of Section 8(b)(4)(D) ofthe Act. Accordingly, I reject Respondent's contention thatMackay Radioprecludes the application of the condona-tion doctrine here.But this does not end the matter. What must further bedetermined is whether the participation of Respondent'semployees in the strike was actually condoned. As will ap-pear, I find that it was, except with respect to the Union'spresident and members of the Union Committee."Where, as here, . . . misconduct [, participation in anunprotected strike,] is clearly shown, condonation .. .must clearly appear fromsomepositive act by an employerindicating forgiveness and an intention of treating the guil-ty employees as if their misconduct had not occurred."N.L.R.B. v. Marshall Car Wheel and Foundry Co. of Mar-shall,Texas, Inc.,218 F.2d 409, 414 (C.A. 5, 1955). "Con-donation can be found and is invocable . . . where there isclear and convincing evidence that the employer has com-pletely forgiven the guilty employee[s] for [their] miscon-duct-and agrees to a resumption of company-employeerelationship as though no misconduct had occurred."Packers Hide Association, Inc. v. N.L.R.B.,360 F.2d 59, 62(C.A. 8, 1966). 17Applying the teaching ofMarshall Car WheelandPack-ersHideto the instant case it seems apparent that, exceptwith respect to the Union's president and members of theUnion Committee, Respondent forgave the participationof its employees, including Underwood and Cundall, in theunprotected strike. Recapitulating the evidence in this re-gard,it appears that before his meeting on March 25 withrepresentatives of the Union and International, Gaffney,Respondent's vice president,had decided to terminate theemployment of all employees who had joined the strike. Atthe meeting Gaffney announced his intended course of ac-tion.However, as the meeting progressed he was "bar-gained down" from applying this penalty to the strikers.The "bargain[ing] down" continued to the point where, in-steadofpenalizingallstrikers in accordancewithRespondent'soriginally announced plan, the disciplinemeted out as a consequence of the strike was restricted to17Marshall Car Wheelwas relied on by thePackers Hidecourt.InAmeri-can River Constructors,163 NLRB 551, 552(1967), the Board citedPackersHidewith approval.the issuance of letters of reprimand to the Union's presi-dent and members of the Union Committee.By so limiting its discipline after the announcement thatthe employment of all strikers would be terminated and byresuming an employer-employee relationship with them asthough their misconduct in engaging in the strike had notoccurred, Respondent positively, clearly, and convincinglyindicated that it had completely forgiven all strikers, exceptthe Union's president and members of the Union Commit-tee, for their misconduct. This being the case, I conclude,in agreement with the General Counsel, that Respondentcondoned the participation of its other employees, includ-ingWilliam Underwood and Donald Cundall, in the un-protected strike.D. Respondent's Practice Regarding the Hiring ofTemporary EmployeesIt has been Respondent's practice to hire temporary em-ployees in the spring of each year. Respondent's purpose indoing this, as Marshall Shetter, Respondent's maintenancemanager, testified, is "for cleanup of accumulation duringthe winter months, . . . to dig silos [,and] to get the plant inshape to operate during the heavy season." In accordancewith this practice, inMarch 1974 Respondent hired sixtemporary employees, including William Underwood andDonald Cundall.Not wishing the temporary employees hired in thespringtime to become members of the bargaining unit rep-resentedby the Union or to acquire seniority, which pur-suant to Respondent's contract with International theywould gain after 30 days 18 Respondent has followed thecustom of discharging them in advance of the 30th day oftheir employment. This custom, however, was not followedwith respect to the temporary employees hired in the springof this year.Anticipating that some longtime employees would retirein 1974 and that other permanent job vacancies would alsooccur as the year wore on, William Penley, Respondent'splant manager, decided to retain four or five of the tempo-rary employees hired in March. In implementation of thisdecision, four were retained.19V. THE ALLEGED UNFAIR LABOR PRACTICESA. Facts Concerning Respondent's Alleged Violations ofSection 8(a)(1) and (3) of the ActAs already noted,WilliamUnderwood and DonaldCundall, whose discharge is alleged in the complaint ashaving been violative of Section 8(a)(1) and (3) of the Act,were hired by Respondent as temporary employees in thespringof 1974, the former on March 13 and the latter onMarch 18. Underwood's employment came about as theresult of a recommendation made to Respondent's assis-tant plant manager by Robert Hunter, Underwood's fa-ther-in-law, a longtime employee of Respondent.Also in March Respondent hired four additional tempo-'sG.C Exh. 8, art. IV.19As willappearbelow, Underwood and Cundallwere not among thetemporary employees who were retained.- 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDrary employees. As stated by Respondent's lawyer at theoutset of the hearing and as disclosed by the evidence, thework done by the temporary employees was "mostly [ofthe] pick and shovel type."Underwood and Cundall performed their jobassign-ments, requiring the exertion of physical strength ratherthan intellectual sharpness, in a workmanlike manner. Inthis regard,Marshall Shetter, Respondent's maintenancemanager, testified that his only "criticism of the work thatwas done by . . . Underwood [was] his lack of initiative."Shetter gave similar testimony respecting Cundall. To ex-plain this vague appraisal of the work done by Underwoodand Cundall, Shetter stated that they never made "sugges-tions"concerning their assignments.In this regard,there isevidence in the record that other temporary employeesmade suchsuggestions.Underwood and Cundall participated in the unprotectedstrike which took place on March 21. The other four tem-porary employees did not do so. As already found, uponthe termination of the strike all strikers, including Under-wood and Cundall, were permitted to resume their workand, as I have found, their participation in the strike wascondoned.On April 10, by which time Underwood had been inRespondent's employ for 29 days, he was discharged. Cun-dall was discharged on April 11, the 25th day of his em-ployment by Respondent. Upon their discharge Under-wood and Cundall were told, in essence, that they had beenhired for a temporary period and that this period had ex-pired.The other four temporary employees hired at about thesame time as were Underwood and Cundall, none of whomparticipated in the strike, were not discharged. They wereretained as permanent employees.On April 21, Hunter (Underwood's father-in-law), Wal-terCox, who like Hunter is also a longtime employee ofRespondent and William Davenport, Respondent's pro-duction foreman, were together in Davenport'soffice.Hunter asked Davenport why Underwood's employmenthad been terminated. Davenport replied, as Hunter testi-fied, that Respondent "laid [Underwood] off because hewalked out with you all."20 Continuing his conversationwith Hunter, as Cox testified, Davenport stated that Cun-dall had been "laid off" for the same reason 21 and thatUnderwood and Cundall "would havebeen permanenthired if they had not walked out . . . that day."Davenport denied making thestatementsattributed tohim by Hunter and Cox. If, notwithstanding his denial,Davenport, a foreman,22 actually told Hunter and Cox, asthey testified, thatUnderwood and Cundall were dis-charged because they participated in the strike, this would,toa substantial extent,negateRespondent'sdefense,which, as will be discussed below, is in part that the partici-20 Hunterand Cox wereamongthe employeeswho had joined the strike.21Being mainly interestedin Underwood's discharge,Hunter's failure tomention,while testifying, that Davenportalso gave the reason forCundall'sdischarge is understandable.22Davenport has been a foreman for3 years. On his shift Davenport'sarea of supervision includes, he testified,"the kiln burner,themiller, themiller helper,the feeder,lightmaintenance,and .general operationalprocedures of the plant"pation in the strike by Underwood and Cundall was not afactor in their discharge. Accordingly, I have given muchthought to the resolution of this testimonial conflict."The average employee [testifying in a proceeding towhich his employer is a party] is keenly aware of his depen-dence upon his employer's good will, not only to hold hisjob but also for the necessary job references essential toemployment elsewhere."Wirtz v. B.A.C. Steel Products,Inc.,312 F.2d 14, 16 (C.A. 4). Bearing this truism in mind,it is plain to see that Hunter and Cox, both longtime em-ployees of Respondent and in Respondent's employ at thetime of the hearing, in testifying against Respondent, didso knowing that they were in peril of economic reprisal.Thus, having much to lose, their testimony, adverse to Re-spondent,was in a sensecontrary to their owninterestsand for this reason not likely to be false.23Taking the foregoing into account, and considering thecomparative demeanor of Hunter and Cox on the onehand and Davenport on the other,24 I credit Hunter andCox rather than Davenport.In assessingHunter's credibility I have also taken intoaccount the fact that he is Underwood's father-in-law andthat this relationship might have moved him to give testi-mony favorable to Underwood notwithstanding its falsity.Hunter, however, did not strike me as a person who woulddisregard his oath and testify untruthfully even if he, him-self, had been the beneficiary of such testimony, let alonehis son-in-law. Furthermore, Cox, who is not related toUnderwood, fully corroborated Hunter's testimony con-cerningDavenport's statement as to the reason forUnderwood's discharge, although Cox was not in the hear-ing room while Hunter testified.25B. Contentionsand Concluding Findings ConcerningRespondent's Alleged Violations of Section 8(a)(1) and (3)of the ActIt seems to me that the starting point in the search forthe reason for the discharge of William Underwood andDonald Cundall is Respondent's departure in April 1974from its usual custom of terminating the employment oftemporary employees hired in the springtime. Unlike previ-ous years, this year, for reasons already noted, Respondentretained four springtime temporary employees,not includ-ing Underwood and Cundall.Underwood and Cundall were not discharged becausethey did not do their work well, nor were they dischargedbecause they were physically unable to do their work.Rather, Respondent represents, Underwood and Cundallwere discharged because they showed no initiative and, un-like the four temporary employees who were retained, of-fered no suggestions concerning the performance of theirwork. Respondent further asserts that the participation ofUnderwood and Cundall in the strike of March 21, 1974,was not a factor in its decision to discharge them.All the temporary employees hired in March, including23 See,in this connection,GeorgiaRugMill,131 NLRB 1304, 1305(1961),modified on other grounds308 F.2d 89 (C.A. 5, 1962).24Hunter and Cox demeaned themselves well while testifying.Iwas notsimilarly impressed by Davenport25At the outset of the hearing,Iordered that witnesses be sequestered. MARQUETTE CEMENT MANUFACTURING CO.555Underwoodand Cundall,were pick and shovel laborers.The principal attributes of their jobs consisted of an abilityto use simple tools,the strength to do so,and an acquies-cence in doing what was required.It does not appear thatUnderwoodand Cundall were deficient in any of theseareas,nor is it claimed that they were.Theonly"criticism"thatMarshallShetter,Respondent'smaintenance manager,could level againstUnderwood and Cundallwas their "lack of initiative" andtheir failure to make suggestions concerning the perfor-mance of their work.At the riskof disparaging pick andshovel laborers,whichIhave no intention of doing, it isdifficult for me to understand how such workmen can dis-play initiative.Nor am I persuaded by Respondent's addi-tional claim that it dischargedUnderwoodand Cundallbecause they did not make suggestions.In my opinion both are pretexts.Two facts in the recorddemonstrate to my satisfaction,and I find,that in makingits selection as to which temporary employees should bedischarged and which should be retained Respondent, de-spite its protestation to the contrary,chose Underwoodand Cundallfor discharge because they participated in thestrike.The first is that the four temporary employees who wereretained did not join the strike.The second is the statementofWilliam Davenport,Respondent's production foreman,to Robert Hunter andWalter Cox,employees of Respon-dent, that Underwood and Cundallwere "laid . . . off"because they"walked out"and that they"would have beenpermanent hired if they had not walked out."In view of the unprotected nature of the strike Respon-dent would have been privileged in discharging Under-wood and Cundall for having participated in it,had theirparticipation not been condoned.However,Respondenthaving condoned Underwood and Cundall for joining thestrike,their later discharge for doing so was violative of theAct.American River Constructors,163NLRB 551, 552(1967);UnionTwistDrillCo.,124NLRB1143, 1144(1959);AlabamaMarbleCompany,83NLRB 1047,1048-49 (1949), enfd.185 F.2d1022 (C.A. 5).Accordingly,I conclude that by discharging Underwoodand Cundallfor having participated in the strike institutedby the Unionon March 21 Respondent violated Section8(a)(1) and(3) of the Act.VI. THE EFFECT OF RESPONDENT'S UNFAIR LABOR PRACTICESUPON COMMERCERespondent's unfair labor practices set forth in sectionV, above,occurring in connection with its operations de-scribed in section I, above, have a close,intimate,and sub-stantial relationship to trade,traffic,and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.desist therefrom and to take such affirmative action as willeffectuate the policies of the Act. In this connection, myorder will provide that Respondent offer immediate andfull reinstatement toWilliam Underwood and DonaldCundall and that Respondent make them whole for anylosses they may have suffered by reason of the discrimina-tion practiced against them. Any backpay found to be duetoUnderwood and Cundall shall be computed in accor-dance with the formula set forth in F.W. Woolworth Com-pany,90 NLRB 289 (1950), and shall include interest in theamount and manner provided for inIsis Plumbing & Heat-ing Co.,138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof the Act.3.The strike against Respondent, instituted by theUnion on March 21, 1974, did not fall within the protec-tion of Section 7 of the Act.4.Respondent condoned the participation in the fore-going strike by William Underwood and Donald Cundall.5.By dischargingWilliamUnderwood and DonaldCundall for participating in the strike referred to in Con-clusion of Law 3, above, after condoning their having doneso and by failing and refusing to reinstate them, therebydiscouraging membership in the Union, Respondent hasengaged in, and is engaging in, unfair labor practices with-in the meaning of Section 8(a)(l) and (3) of the Act.6.The unfair labor practices engaged in by Respondent,as set forth in Conclusion of Law 5, above, affect com-merce within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 26The Respondent,Marquette Cement ManufacturingCompany, Nashville, Tennessee, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in United Cement, Limeand Gypsum Workers International Union, Local 80, orany other labor organization, by discharging, or refusing toreinstate,employees, or by discriminating in any othermanner against employees in regard to hire or tenure ofemployment or any term or condition of employment.(b) In any other manner interfering with, restraining, orVII. THE REMEDYHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) oftheAct myorder will require Respondent to cease and26 In the eventno exceptionsare filed asprovided by Sec102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and Orderherein shall, asprovidedin Sec.102.48 of the Rulesand Regulations,be adopted by the Board and become its findings,conclu-sions,and Order,and allobjectionsthereto shall be deemed waived for allpurposes. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoercing employees in the exercise of their right to self-have been taken to comply herewith.organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the National La-bor Relations Act, as amended, or to refrain from any orall such activities.2.Take the following affirmative action which, it isfound, will effectuate the policies of the National LaborRelationsAct, as amended.(a)Offer to William Underwood and Donald Cundallimmediate and full reinstatement as employees withoutprejudice to their seniority or other rights or privileges andmake them whole, in the manner set forth in the section ofthisDecision entitled "The Remedy," for any loss of earn-ings they may have suffered by reason of the discrimina-tion practiced against them.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c)Post at its premises in Nashville, Tennessee, copiesof the attached notice marked "Appendix." 27 Copies ofsaid notice, on forms provided by the Regional DirectorforRegion 26, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered, defaced, or coveredby any othermaterial.(d)Notify the Regional Director for Region 26, in writ-ing, within 20 days from the date of this Order, what steps27 In the event that the Board'sOrderisenforced by a judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"Posted byOrderof the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcing an Order ofthe NationalLaborRelations Board"APPENDIXNOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law, and has ordered us topost this notice.We intend to carry out the Order of theBoard and abide by the following:WE WILL NOT fire you because you take part in alawful strikeagainst us.Ifwe excuseyou for taking part in a strike which isin violation of the no-strike clause of the contract be-tween the Union and the Company, WE WILL NOT thenfire you for having taken part in such a strike.WE WILL NOT in any way interfere with any rightgivenemployees by the National Labor Relations Act.As it has been decided that we fired William Underwoodand Donald Cundall for taking part in such a strike afterwe excused them for doing so,WE WILL immediately offer to take William Under-wood and Donald Cundall back to work for us.WE WILL pay William Underwood and Donald Cun-dall any wages lost by them because we fired them.MARQUETTE CEMENT MANUFACTURING COMPANY